Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 ,6-7,14-16 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by  HIROBUMI (Japanese Document JP2019075434 A)
As to claim 1, Hirobumi discloses in figures 1 and 6  a temperature controlled double-sided probe system (100)  having  a probe assembly (170,171,150,151) configured to test one or more devices under test (11A, Fig. 6) ) of a substrate (10) , 5wherein the probe assembly includes a thermal control system (180,118 ,115)  configured to at least partially control a substrate temperature of the substrate (10)  while the probe assembly tests the one or more DUTs (11A); and a chuck (110) configured to support the substrate (10), wherein the chuck is configured to support the substrate such that the probe assembly has access to each of a first substrate side (top surface)  of the 10substrate (10) and a second substrate side  (bottom surface) of the substrate, which is opposite the first substrate side. while the substrate is operatively supported by the chuck.
As to claim 2, in the device of Hirobumi,  the probe assembly includes a thermally controlled probe head (170,17) configured to test at least one DUT of the one or more DUTs; and wherein the thermal control system (180,118,115)  is configured to at least partially control 
As to claim 6, the prior art does not teach the thermal control system (180,118,115)  includes: a controller (180)  programmed to at least partially control operation of the double-sided probe system, wherein the controller is programmed to generate a thermal control signal that is configured to at least partially control operation of the thermal control system; and a temperature sensor (118) that is configured to measure the probe head temperature and to generate and transmit a temperature signal that represents the probe head temperature to the controller; wherein the controller is programmed to generate the thermal control signal based, at least in part, on the temperature signal.
As to claim 7, herein the thermal control system (180,118,115) includes a heater plate (115) that is configured to be spaced apart from the substrate during 15operative use of the double-sided probe system, wherein the thermal control system (180,118,115) is configured to selectively vary a heater plate temperature of the heater plate
As to claim 14, Hirobumi discloses a temperature controlled double sided probe system as mentioned in claim 1, wherein the probe assembly includes a thermally controlled probe head (170,171)  including one or more thermally controlled probes (171)  configured to test at least one DUT of the one or more DUTs (11A)  and a base plate (170) that operatively supports the one or more thermally controlled probes (171)  relative to the substrate (10), 5wherein the thermal control system (180,118,115)  is configured to at least partially control a probe head temperature of at least a portion of the thermally controlled probe head while the thermally controlled probe head tests the at least one DUT of the one or more DUTs, the method 
As to claim 15, the device of Hirobumi as recited in claim 1 would  regulate, with a thermal control system (180,118,115) of a probe assembly of the double-sided probe system, a substrate temperature of a substrate (10) that includes one or more devices under test (DUTs).
	As to claim 16, wherein the probe assembly the device of Hirobumi includes a thermally controlled probe head (170,171) configured to test at least one DUT of the one or more DUTs (11A) ; wherein the thermally controlled probe head includes one or more thermally controlled probes (171) and a base plate (170)  that operatively supports the one or more thermally controlled probes relative to the 10substrate; and wherein the regulating the substrate temperature includes regulating a base plate temperature of the base plate.
As to claim 19, it appears that  concurrently with the regulating the substrate temperature, testing, with the probe assembly, the one or more DUTs; wherein the testing the one or more DUTs is performed, at least in part, with one or more thermally controlled probes of a thermally controlled probe head of the probe assembly.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  HIROBUMI (Japanese Document  JP2019075434) in view of  Ishii et al (Pat# 5,493,236)
As to claim 11, Hirobumi discloses a temperature controlled double-sided probe system as mentioned in claim 1. Hirobumi does not teach wherein the chuck is configured to contact the substrate only along a peripheral region of the substrate during operative use of the double-sided probe system.
Ishii et al teach that it would have been well known in the art to have a chuck (20) configured to contact the substrate /wafer (20) only along a peripheral region of the substrate as shown in figure 1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the chuck  (110) of Hirobumi  to contact the substrate only along a peripheral region of the substrate as taught by Ishii et al for the purpose of exposing more test regions on both sides of the substrate in order to accelerate  the test performance. 
Claims 3-5 ,8-10,12-13, 17-18 and 20  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose the probe assembly is configured to interface with a plurality of testing locations of the substrate; wherein each DUT of the one or more DUTs includes at least one corresponding testing location of the plurality of testing locations; wherein the plurality of testing locations includes: (i) a first testing location subset, each testing location of the first testing location subset being one or both of formed on the first substrate side and configured to be tested via the first substrate side; and (ii) a second testing location subset, each 
The prior art does not disclose the thermal control system includes: (i) a fluid conduit configured to convey a thermal fluid into thermal communication with the substrate at a thermal fluid temperature and with a thermal fluid flow rate; and 5(ii) a thermal fluid supply source configured to supply the thermal fluid to the fluid conduit at one or both of a controlled thermal fluid temperature and a controlled thermal fluid flow rate; wherein the probe head temperature is the thermal fluid temperature; and wherein the thermal control signal is configured to at least partially control the thermal fluid supply source to 10selectively vary one or 
The prior art does not disclose the probe assembly includes: a thermally controlled probe head imaging device configured to generate an optical image of at least a portion of the thermally controlled probe head; and a support arm that operatively supports each of the thermally controlled probe head and at least a portion of the thermally controlled probe head imaging device relative to the substrate as recited in claim 9 and in combined with other claimed elements as recited in claim 1. Claim 10 depend from objected claim 9, it is  also objected.
The prior art does not disclose the probe assembly includes The prior art does not disclose the probe assembly includes a fluid conduit configured to convey a thermal fluid into thermal communication with the substrate; and wherein the thermal control system is configured to selectively vary one or 15both of a thermal fluid temperature of the thermal fluid and a thermal fluid flow rate of the thermal fluid to selectively control the substrate temperature as recited in claim 12 and in combined with other claimed elements as recited in claim 1. Claim 13 depends  from objected claim 12, it is also objected.
The prior art does not disclose teach wherein one or more of: (i) the thermal control system includes a heater plate that is in thermal communication with a base plate that operatively supports one or more thermally controlled probes relative to the substrate, and the regulating the substrate temperature includes selectively 5varying a heater plate temperature of the heater plate; (ii) the thermal control system includes a Peltier plate that is in thermal communication with the base plate, and the regulating the substrate temperature includes 
The prior art does not disclose the probe assembly includes a support arm that operatively supports the thermally controlled probe head relative to the substrate and a positioner stage that operatively supports the support arm; and wherein the method further comprises, prior to the testing the one or more DUTs, positioning, with the positioner stage. the thermally 10controlled probe head relative to the substrate to align the one or more thermally controlled probes with respective testing locations of the one or more DUTs as recited in claim 20.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yamada (Pat# 6,809,534) disclose Semiconductor Device Test Method And Semiconductor Device Tester.
Lee (Pat# 6,515,494) discloses Silicon Wafer Probe Station Using Back-side Imaging.
Akikumi et al (PG-PUB# 2002/0030500) disclose ELECTRO-OPTIC SAMPLING PROBE AND MEASURING METHOD USING THE SAME.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867